

	

		II

		109th CONGRESS

		1st Session

		S. 1090

		IN THE SENATE OF THE UNITED STATES

		

			May 20, 2005

			Mrs. Feinstein (for

			 herself and Ms. Snowe) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide certain requirements for the

		  siting, construction, expansion, and operation of liquefied natural gas import

		  terminals, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Liquefied Natural Gas Import Terminal

			 Authorization Act.

		2.Authorization for

			 liquefied natural gas import terminals

			Section 3 of the Natural Gas Act (15 U.S.C.

			 717b) is amended by adding at the end the following:

				

					(d)Authorization

				for natural gas import terminals

						(1)In

				generalA person shall not

				site, construct, expand, or operate a liquefied natural gas import terminal

				within the boundaries of a State unless—

							(A)the person submits an application to site,

				expand, or operate a liquefied natural gas import terminal to—

								(i)the Commission; and

								(ii)the State agency that has siting authority

				under State law in the State in which the liquefied natural gas import terminal

				is located (referred to in this subsection as the designated State

				agency); and

								(B)the Commission and the designated State

				agency issue an order approving the application.

							(2)Issuance of

				orderThe Commission and the

				designated State agency shall issue an order approving an application, in whole

				or part, that is submitted under paragraph (1)(A), unless, after opportunity

				for hearing, the Commission or designated State agency determines that the

				proposed siting, construction, expansion, or operation is not consistent with

				the public interest.

						(3)Terms and

				conditions

							(A)In

				generalAn order issued under

				paragraph (2) shall be subject to any terms and conditions that the Commission

				or designated State agency determines are appropriate.

							(B)Service

				requirements

								(i)In

				generalExcept as provided in

				clause (ii), an order issued under this subsection shall not be conditioned on

				a requirement that the liquefied natural gas import terminal offer service to

				persons other than the applicant.

								(ii)ExceptionNotwithstanding clause (i), the Commission

				or designated State agency may require the applicant to establish a backup

				procedure for making the liquefied natural gas import terminal available to

				others if the applicant is unwilling or unable to provide a steady supply to

				the market served by the liquefied natural gas import terminal.

								(C)ConflictsIf an applicant is unable to comply with

				conflicting terms and conditions established under subparagraph (A), the

				Secretary of Energy, in cooperation with the Executive Office of the President,

				shall mediate the conflict between the Commission or designated State agency

				and the applicant through a process that includes public hearings in the area

				affected by the proposed liquefied natural gas import

				terminal.

							.

			3.Preemption

			Section 60104 of title 49, United States

			 Code, is amended by striking subsection (c) and inserting the following:

				

					(c)Preemption

						(1)In

				generalA State authority

				that has submitted a current certification under section 60105(a) may adopt

				additional or more stringent safety standards for intrastate pipeline

				facilities, intrastate pipeline transportation, and liquefied natural gas

				pipeline facilities only if those standards are compatible with the minimum

				standards prescribed under this chapter.

						(2)Safety

				standardsExcept in the case

				of liquefied natural gas pipeline facilities, a State authority may not adopt

				or continue in force safety standards for interstate pipeline facilities or

				interstate pipeline

				transportation.

						.

			

